DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6, and 8-35 are pending in the application.
Applicant’s amendments to the claims, filed on March 18, 2022 and April 26, 2022, are acknowledged. The claim listing filed on April 26, 2022 replaces all prior versions and listings of the claims. 
Applicant’s amendments to the specification, filed on March 18, 2022 and April 26, 2022, are acknowledged.
Applicant’s remarks filed on March 18, 2022 and April 26, 2022 and the applicant’s declaration under 37 CFR 1.132 (hereafter “Coleman Declaration”) filed on April 26, 2022 have been fully considered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 9-20, 24-26, and 30-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 25, 2021.
Claims 22 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 25, 2021.
Claims 1, 3-6, 8, 21, and 27-29 are being examined on the merits with claim 1 being examined only to the extent the claim reads on the elected species (A), SEQ ID NO: 1.

Claim Interpretation
Regarding the recited term “leader peptide”, the specification discloses that “[f]or the purposes of the present disclosure, a "secretion signal," "secretion leader," "secretion signal polypeptide," "signal peptide," or "leader sequence" is intended to refer to a peptide sequence (or the polynucleotide encoding the peptide sequence) that is useful for targeting a protein or polypeptide of interest to the periplasm of Gram-negative bacteria or into the extracellular space” (p. 7, paragraph [0029]). The term “leader peptide” is alternatively referred to herein as a “signal sequence”, a “leader sequence”, and a “secretion leader”. 
Regarding the phrase “leader peptide is not native to the protein or polypeptide of interest” is interpreted as meaning the leader peptide is not naturally fused to and is heterologous to the protein or polypeptide of interest. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 3-6, 8, and 21 under 35 U.S.C. 112(b) as being indefinite in the recitation of “properly processed” is withdrawn in view of the applicant’s amendment to claim 1 to delete the phrase at issue.

Claims 1, 3-6, 8, 21, and 27-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 (claims 3-6, 8, 21, 27, and 28 dependent therefrom) and 29 are indefinite in the recitation of “about 1.2-fold to about 2-fold” (claim 1) and “about 95%” (claim 29). The term “about” is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the term “about”. Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertained the scope of the recited term of degree. See MPEP 2173.05(b).I. The applicant may consider an amendment to delete the term “about” in claims 1 and 29.
Claims 28 and 29 are indefinite in the recitation of “a correctly processed amino terminus”. Before the effective filing date, the prior art recognized a plurality of amino terminus processing events, e.g., the reference of Wingfield, P. (Curr. Protoc. Protein Sci. 88:6.14.1-6.14.3, April 2017; cited on Form PTO-892) discloses cleavage of an N-terminal methionine by methionine aminopeptidase (p. 6.14.1, Abstract) and N-terminal acylation (p. 6.14.1, column 2, top), and additional processing beyond N-methionine by other proteases (p. 6.14.3, column 1, middle). The applicant’s instant amendment to the specification to disclose “[a] correctly processed protein has an amino terminus of the native protein” is acknowledged, however, this disclosure is directed to a correctly processed protein and not a correctly processed amino terminus and even in view of this disclosure, it remains unclear as to an amino terminus of the protein or polypeptide of interest that is considered to be “correctly” processed.

Claim Rejections - 35 USC § 103
Claims 1, 3-6, 8, 21, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Retallack et al. (Biotechnol. Lett. 29:1483-1491, 2007; cited on Form PTO-892 mailed on April 6, 2021; hereafter “Retallack-2007”) in view of 
Hüser et al. (FEMS Microbiol. Lett. 178:327-335, 1999; cited on the IDS filed on March 11, 2019), 
UniProt Database Accession Number A0A109LCE2 (April 2016, 2 pages; cited on the IDS filed on March 11, 2019; hereafter “UniProt”), and
Karkhane et al. (Iranian J. Biotechnol. 10:255-262, 2012; cited on Form PTO-892 mailed on April 6, 2021; hereafter “Karkhane”), and
Retallack et al. (US 2006/0234346 A1; cited on Form PTO-892; hereafter “Retallack-2006”). 
As amended, the claims are drawn to (in relevant part) a polypeptide comprising a leader peptide operably linked to a protein or polypeptide of interest, wherein the leader peptide has the amino acid sequence as set forth in SEQ ID NO: 1, wherein the leader peptide is not native to the protein or polypeptide of interest, wherein the leader peptide directs soluble periplasmic expression of the protein or polypeptide of interest in a prokaryotic host cell, wherein the protein or polypeptide of interest is not IL-1, erythropoietin, human growth hormone, or an scFV, and wherein the soluble protein or polypeptide of interest is produced in the periplasm of the prokaryotic host cell at a yield about 1.2-fold to about 2-fold greater than a second protein or polypeptide of interest produced from a polypeptide comprising the leader peptide operably linked to the second protein or polypeptide of interest, wherein the leader peptide is native to the second protein or polypeptide of interest.
Regarding claims 1, 3, 4, and 8, the reference of Retallack-2007 discloses that secretion of proteins to the periplasm is important for the expression of many complex therapeutic proteins in bacteria (p. 1490, column 1, top), noting that proteins localized to the periplasmic space are less likely to form insoluble inclusion bodies (p. 1483, column 2, top). Retallack-2007 discloses that Pseudomonas fluorescens signal sequences provide solubility advantages (p. 1483, Abstract) and discloses the identification and testing of several native P. fluorescens signal sequences to target a protein of interest to the periplasmic space of P. fluorescens (p. 1483, Abstract; p. 1484, column 1, top). In analyzing the signal sequences, Retallack-2007 discloses fusing the signal sequences to a variety of different proteins of interest, noting that the signal sequences directed soluble periplasmic expression as shown by Western blot (p. 1484, column 2, bottom; p. 1488, Figure 3; p. 1489, column 2 and Figure 4). According to Retallack-2007, given the variation in cleavage efficiency, yield, solubility and leakage to the culture supernatant, it is important to isolate a variety of secretion leader sequences (p. 1490, columns 1 and 2). Retallack-2007 discloses that the results indicate that one secretion leader may not be the best fit for all proteins, and that it is important to screen activity of multiple secretion leaders to identify the best host strain for recombinant protein expression (p. 1490, column 2). Retallack-2007 discloses that evaluating secreted recombinant protein expression using a variety of signal peptides is expected to result in identification of a host strain that expresses the highest yield of soluble, correctly processed active protein under conditions optimal for the target protein (p. 1490, column 2).
Regarding claim 5, given a broadest reasonable interpretation, the recited “linker” encompasses a covalent amide bond connecting the P. fluorescens signal sequence to the scFv.
Regarding claim 6, Retallack discloses leader sequences are removed by signal peptidase cleavage (p. 1483, column 2, middle; p. 1490, column 1, middle) and thus, the signal sequence-scFv fusion of Retallack is considered to have a cleavage domain.
The differences between Retallack and the claimed invention are:
1) Retallack-2007 does not disclose the signal sequence of SEQ ID NO: 1 as recited in claims 1 and 21;  
2) Retallack-2007 does not disclose a protein of interest other than IL-1, erythropoietin, human growth hormone, or an scFV as recited in claims 1, 3, 4, and 27; and 
3) Retallack-2007 does not disclose a protein comprising SEQ ID NO: 1 fused to a polypeptide or protein of interest is “produced in the periplasm of the prokaryotic host cell at a yield about 1.2-fold to about 2-fold greater than a second protein or polypeptide of interest produced from a polypeptide comprising the leader peptide operably linked to the second protein or polypeptide of interest, wherein the leader peptide is native to the second protein or polypeptide of interest” as recited in claim 1; and
4) Retallack-2007 does not disclose cleavage of the signal sequence of SEQ ID NO: 1 from a protein of interest has a correctly processed amino terminus as recited in claims 28 and 29. 
Regarding difference 1), the reference of UniProt discloses P. fluorescens asparaginase (ansB), which comprises a signal sequence at amino acids 1-25 (p. 2, middle). The signal sequence of the asparaginase of UniProt is the same as SEQ ID NO: 1 of this application. The reference of Hüser teaches that P. fluorescens asparaginase (ansB) is a periplasmic protein (p. 328, column 1, bottom). The reference of Karkhane acknowledges the use of the asparaginase (ansB) signal peptide (of E. coli) for periplasmic expression of a protein of interest (p. 258, Figure 1 and p. 259, column 1). 
Regarding difference 2), the reference of Retallack-2006 teaches that it has been discovered that P. fluorescens is a superior organism for the production of recombinant proteins (paragraph [0024]). Retallack-2006 teaches numerous proteins of interest for expression in P. fluorescens that are not IL-1, erythropoietin, human growth hormone, or an scFV, including proteins recited in claims 3 and 4 ([0098]) including asparaginase (paragraph [0115]). Retallack-2006 teaches the embodiment of the protein being secreted into the periplasm of the cell by being fused to an appropriate signal secretion sequence, including a signal sequence that is native to P. fluorescens (paragraph [0080]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Retallack-2007, UniProt, Hüser, Karkhane, and Retallack-2006 to use the ansB signal sequence of UniProt for periplasmic expression of a protein of interest as taught by Retallack-2006 in a P. fluorescens host. One would have been motivated to and would have had a reasonable expectation of success to do this because Retallack-2007 discloses a desire to identify a variety of native P. fluorescens signal sequences and screening the activity to identify the best host strain for expression of a particular recombinant protein; UniProt taught a native P. fluorescens ansB signal sequence; Karkhane provides precedent for the use of an ansB signal sequence for expression of a recombinant polypeptide; and Retallack-2006 teaches numerous recombinant proteins (other than IL-1, erythropoietin, human growth hormone, and an scFV) for periplasmic expression using P. fluorescens. 
Regarding difference 3), the combination of cited prior art does not teach or suggest a protein comprising SEQ ID NO: 1 fused to a polypeptide or protein of interest is “produced in the periplasm of the prokaryotic host cell at a yield about 1.2-fold to about 2-fold greater than a second protein or polypeptide of interest produced from a polypeptide comprising the leader peptide operably linked to the second protein or polypeptide of interest, wherein the leader peptide is native to the second protein or polypeptide of interest” as recited in claim 1. However, the claims do not require the claimed polypeptide and the recited second polypeptide to be produced under the same conditions. As such, the conditions under which the claimed polypeptide and the recited second polypeptide can be interpreted as being different (e.g., different prokaryotic expression hosts, different culture conditions, and/or different expression elements such as promoter, terminator, etc.) such that the yield of the claimed polypeptide is about 1.2-fold to about 2-fold greater than the recited second protein. 
Even assuming arguendo the conditions for producing and comparing the yield of the claimed polypeptide and the recited second polypeptide are the same in the claims, the recited yield is presumed to be an inherent feature of characteristic of the ansB signal sequence of UniProt fused to a protein of interest taught by Retallack-2006 (other than IL-1, erythropoietin, human growth hormone, or an scFV). According to MPEP 2112, the inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 103 and since the structure of the ansB signal sequence of UniProt fused to a protein of interest taught by Retallack-2006 (other than IL-1, erythropoietin, human growth hormone, or an scFV) is encompassed by claim 1, it is presumed that a fusion of the ansB signal sequence of UniProt fused to a protein of interest taught by Retallack-2006 (other than IL-1, erythropoietin, human growth hormone, or an scFV) has the property of being “produced in the periplasm of the prokaryotic host cell at a yield about 1.2-fold to about 2-fold greater than a second protein or polypeptide of interest produced from a polypeptide comprising the leader peptide operably linked to the second protein or polypeptide of interest, wherein the leader peptide is native to the second protein or polypeptide of interest” (see MPEP 2112.01.I). Since the Office does not have the facilities for examining and comparing the applicant’s polypeptide with a fusion of the ansB signal sequence of UniProt fused to a protein of interest taught by Retallack-2006 (other than IL-1, erythropoietin, human growth hormone, or an scFV), the burden is on the applicant to show a novel or unobvious difference between the claimed polypeptide and the polypeptide of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. See MPEP 2112.01.I.
Regarding difference 4), the combination of cited prior art does not teach or suggest cleavage of the signal sequence of SEQ ID NO: 1 from a protein of interest has a correctly processed amino terminus as recited in claims 28 and 29. However, according to MPEP 2112, the inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 103 and since the structure of the ansB signal sequence of UniProt fused to a protein of interest taught by Retallack-2006 (other than IL-1, erythropoietin, human growth hormone, or an scFV) is encompassed by claim 1, it is presumed that a fusion of the ansB signal sequence of UniProt fused to a protein of interest taught by Retallack-2006 (other than IL-1, erythropoietin, human growth hormone, or an scFV) has the property of being cleaved such that at least 95% of the protein of interest cleaved from the leader peptide has a correctly processed amino terminus. Since the Office does not have the facilities for examining and comparing the applicant’s polypeptide with a fusion of the ansB signal sequence of UniProt fused to a protein of interest of Retallack-2006 (other than IL-1, erythropoietin, human growth hormone, or an scFV), the burden is on the applicant to show a novel or unobvious difference between the claimed polypeptide and the polypeptide of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. See MPEP 2112.01.I.
Therefore, the polypeptide of claims 1, 3-6, 8, 21, and 27-29 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

RESPONSE TO REMARKS: Beginning at the middle of p. 10 to the middle of p. 12 of the instant remarks, the applicant argues that the claimed polypeptide is not obvious in view of the combination of Retallack-2007, Hüser, UniProt, and Karkhane. 
The applicant’s argument is acknowledged. The rejection based on the combination of Retallack-2007, Hüser, UniProt, and Karkhane was withdrawn in the Office action mailed on November 18, 2021 at p. 5. 
Beginning at the middle of p. 12 of the instant remarks, the applicant addresses the combination of Retallack-2007, UniProt, Hüser, Karkhane, and Retallack-2006, arguing that claim 1 has been amended to recite “wherein the soluble protein or polypeptide of interest is produced in the periplasm of the prokaryotic host cell at a yield about 1.2-fold to about 2-fold greater than a second protein or polypeptide of interest produced from a polypeptide comprising the leader peptide operably linked to the second protein or polypeptide of interest, wherein the leader peptide is native to the second protein or polypeptide of interest”. The applicant argues the claimed polypeptide is not obvious in view of the combination of Retallack-2007, UniProt, Hüser, Karkhane, and Retallack-2006 because the Coleman Declaration provides evidence of an unexpected result in that a protein or polypeptide of interest when operably linked to a non-native leader peptide would be produced in the periplasm at a substantially higher yield (about 1.2-fold to about 2-fold greater) than when linked to its native leader peptide. 
The applicant’s argument is not found persuasive. According to MPEP 716.02(b), the burden is on the applicant to establish that the result is unexpected. There is no explanation or evidence of record to indicate that one would have expected the yield of the native P. fluorescens AsnB in the periplasm to be greater than the yield of the native P. fluorescens AsnB leader peptide fused to E. coli AnsB in the periplasm. Before the effective filing date, it was well-known in the prior art that many factors other than the signal sequence itself contribute to the secretion of polypeptides into the periplasmic space of a prokaryotic host. For example, Retallack-2007 (supra) teaches that cleavage efficiency may vary depending upon the protein to which the leader is fused and the overall yield of the secreted protein may vary due to differences in translation rate (p. 1490). As such, one would have reasonably expected differences between the yield of the native P. fluorescens AsnB in the periplasm and the yield of a recombinant protein comprising the native P. fluorescens AsnB leader peptide fused to E. coli AnsB in the periplasm. Absent an explanation or evidence of record to indicate that as failed to explain why one would have expected the yield of the native P. fluorescens AsnB in the periplasm to be greater than the yield of the native P. fluorescens AsnB leader peptide fused to E. coli AnsB in the periplasm, the applicant has failed to establish that the result is unexpected.
Also, according to MPEP 716.02(d), an unexpected result must be commensurate in scope with the claimed invention. In this case, the applicant’s result is based on a comparison of the periplasmic production of  the native P. fluorescens AsnB (with its native leader peptide of SEQ ID NO: 1) and a recombinant protein comprising the native P. fluorescens AsnB leader peptide fused to E. coli AnsB (as the protein or polypeptide of interest) in a P. fluorescens host cell. However, the protein or polypeptide of interest is unlimited in claim 1 and while nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range, there is no evidence of record that the applicant’s result would be expected to extend to any protein or polypeptide of interest, e.g., the Bacillus thermocatenulatus lipase, which, according to Karkhane (e.g., p. 255, Abstract), is in the form of insoluble inclusion bodies in the periplasm.  
For these reasons, the applicant’s alleged unexpected result and Coleman Declaration fail to rebut a prima facie case of obviousness.
Beginning at the middle of p. 13 of the instant remarks, the applicant further argues that the combination of Retallack-2007, Huser, Karkhane, and Retallack-2006 would not have would have led one of ordinary skill to conclude that the signal sequence at amino acids 1-25 of the asparaginase of UniProt inherently the recited yield of the polypeptide because these references are silent regarding the P. fluorescens AnsB leader peptide of SEQ ID NO: 1. 
The applicant’s argument is not found persuasive. The examiner acknowledges that the combination of cited prior art does not expressly teach or suggest that the yield of a recombinant protein comprising the ansB signal sequence of UniProt fused to a protein of interest as taught by Retallack-2006 would be about 1.2-fold to about 2-fold greater than the yield of native ansB of UniProt. However, as stated above, the conditions under which the claimed polypeptide and the recited second polypeptide can be interpreted as being different (e.g., different prokaryotic expression hosts, different culture conditions, and/or different expression elements such as promoter, terminator, etc.) such that the yield of the claimed polypeptide is about 1.2-fold to about 2-fold greater than the recited second protein. As further stated above, since the structure of the ansB signal sequence of UniProt fused to a protein of interest taught by Retallack-2006 (other than IL-1, erythropoietin, human growth hormone, or an scFV) is encompassed by claim 1, it is presumed that a fusion of the ansB signal sequence of UniProt fused to a protein of interest taught by Retallack-2006 (other than IL-1, erythropoietin, human growth hormone, or an scFV) has the property of being “produced in the periplasm of the prokaryotic host cell at a yield about 1.2-fold to about 2-fold greater than a second protein or polypeptide of interest produced from a polypeptide comprising the leader peptide operably linked to the second protein or polypeptide of interest, wherein the leader peptide is native to the second protein or polypeptide of interest”. 
For these reasons, it is the examiner’s position that the claimed polypeptide would have been prima facie obvious to one of ordinary skill in the art before the effective filing date. 

Conclusion
Status of the claims:
Claims 1, 3-6, and 8-35 are pending.
Claims 9-20, 22-26, and 30-35 are withdrawn from consideration.
Claims 1, 3-6, 8, 21, and 27-29 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656